Epitomized Opinion
CHITTENDEN, J.:
In 1917 Conway discontinued the use of artificial gas in her home and had the meter removed. Several weeks later Conway complained to the Edison Co. that there was a leakage of gas near the pla,ee where the meter had formely been located. This defect was remedied promptly, In 1921 Conway employed a man who was not a licensed plumber to install at hot plate in her house, the installation being- effected by tying in from the natural gas line to the pipes formerly used for carrying artificial gas. An explosion followed an attempt ^ to use the hot plate and Conway claims the explosion to be the result of escaping artificial gas. The Edison Co. claims the explosion to have been caused by natural gas. Held by Court of Appeals in reversing judgment for Conway:
1. We are impelled to hold that the verdict and judgment are contrary to the weight of the evidence as to the source of the gas explosion. The evidence does not indicate that any notice was given to the Edison Co. of defective pipes and does not establish facts which would require inspection by the Company.